Clifford F. Brown, J.
dissenting. The majority herein applies the common law principle of contributory negligence to uphold a jury verdict for defendant. In doing so, the court emphasizes that the issue whether plaintiff’s injury was due to her own negligent conduct is a question of fact for the jury to determine, and not subject to a directed verdict.
My concern is that the principle be applied evenhandedly in all cases, for plaintiff and defendant alike. Our holding today must be seen as a two-edged sword, so that in future cases the question whether injury is proximately caused by defendant’s negligence is also submitted to the jury for determination. Previous decisions by this court have directed verdicts for defendant because plaintiff failed to establish that injury was proximately caused by defendant’s negligence. See, e.g., Krupar v. Proctor & Gamble Co. (1954), 160 Ohio St. 489 [52 O.O. 363]; Gedra v. Ballmer Co. (1950), 153 Ohio St. 258 [41 O.O. 274]. In Gedra, a jury verdict for plaintiff, who had been bitten by a rat in defendant’s movie theater, was reversed by this court and judgment entered for defendant. Since plaintiff failed to show whose rat it was that bit her, the injury’s proximate cause could not be defendant’s negligence.4
*191This court has a history of displacing the jury, and resolving the causation issue in favor of defendants. While endorsing the use of the jury to decide causation questions, I submit that there should be equal justice for all, defendants and plaintiffs in the same measure.5
The majority correctly notes' that proof of defendant’s negligence per se does not preclude raising plaintiff’s contributory negligence as an affirmative defense in a negligence action. Transportation Corp. v. Lenox Trucking, Inc. (1968), 15 Ohio St. 2d 1 [44 O.O. 2d 1]. However, when a defendant rear ends another vehicle in broad daylight which had stopped for traffic, even though plaintiff’s brake lights were not operating, reasonable minds could only conclude that defendant’s negligence per se was the sole proximate cause of the collision, and that plaintiff’s negligence was not a proximate cause. Therefore, plaintiff has a right to a directed verdict on the issue of liability. Patton v. Pennsylvania R.R. Co. (1939), 136 Ohio St. 159 [16 O.O. 114].
Finally, I note that the “all or nothing” rule embodied in the old common law rule of contributory negligence has been superseded by R.C. 2315.19, the comparative negligence statute. This case demonstrates the injustice inherent in the old judge-made law which bars absolutely any recovery by a contributorily negligent plaintiff. Application of R.C. 2315.19 to all negligence actions will alleviate the harshness of the old law, and enable Ohio to join the growing list of enlightened jurisdictions which have rejected the “all or nothing” rule. See my dissents in Straub v. Voss (1982), 1 Ohio St. 3d 182 at 183 and Viers v. Dunlap (1982), 1 Ohio St. 3d 173 at 179.
Therefore, I dissent.
Celebrezze, C.J., and Locher, J., concur in the foregoing dissenting opinion.

 Many other decisions of this court, and of appellate courts, likewise have easily applied or extended the rule that the negligence of the defendant, as a matter of law, was not the proximate cause of plaintiff’s injury and on that basis directed a verdict for the defendant. E.g., Ford v. McCue (1955), 163 Ohio St. 498 [56 O.O. 410]; Masters v. New York Central R.R. Co. (1947), 147 Ohio *191St. 293 [34 O.O. 223]; Cleveland Ry. Co. v. Barragate (1932), 125 Ohio St. 190; Miller v. B. & O. S.W. R.R. Co. (1908), 78 Ohio St. 309. See, also, 39 Ohio Jurisprudence 2d 525-528, 558-560, Negligence, Sections 26 and 48.
Similarly at the pretrial stage in a negligence action this court has approved a summary judgment for defendants on the basis that the negligence of the defendants as a matter of law was not the proximate cause of plaintiffs injury. Harless v. Willis Day Warehousing Co. (1978), 54 Ohio St. 2d 64 [8 O.O. 3d 73].


 Higbee Co. v. Lindemann (1936), 131 Ohio St. 479 [6 O.O. 154], represents a factual situation identical to the case at hand. Only the parties are reversed. In Lindemann, the plaintiff collided with the rear of defendant’s vehicle, which had no operating brake lights and gave no other signal when defendant brought the vehicle to a stop. This court held that defendant was entitled to a directed verdict due to plaintiff’s violation of the assured clear distance statute, even though defendant had no operative brake lights and gave no other signal for stopping. Id., at 480.
Since the defendant in Lindemann, who gave no braking or stopping signal, was entitled to a directed verdict because plaintiff violated the assured clear distance statute, to avoid a double standard of justice this court should hold that plaintiff Crawford, who similarly stopped without giving any braking or stopping signal, is equally entitled to a directed verdict on the issue of liability, since defendant Halkovics was negligent per se when she violated the assured clear distance statute and proximately caused the collision.